Title: To John Adams from William Lee, 18 April 1780
From: Lee, William
To: Adams, John


     
      Bruxelles Aprl. 18. 1780
     
     Walsingham with 6 Ships of the line, the troops and the W. India fleet pass’d Plimo. the 8th. and Graves with 7 Ships of the line left St. Helens the 10th. to follow him, and as the winds have been since, Graves having only his 7 Ships and Walsingham a large fleet there is no doubt of their having join’d, but I do not learn with certainty the real destination, of Walsingham and his troops. By the Gazettes it appears that Monsr. Tiernay will be sailing about this time with only 6 Ships so that most probably he will meet Graves in his return, therefore he may chance to share the same fate as the E. India Convoy, unless he is escorted to some distance by an additional number of Ships, for Graves’s Squadron consists of 90, 80 and 74 Gun Ships. I thank you for your favor of the 13th. which I received yesterday; the infatuation of our Enemies is evidently the work of Providence for their conduct is precisely that of Phaoroh with respect to the Israelites and I much doubt of a speedy Peace for the measure of their punishment is not yet full. When I was among them they appeared insensible enough, but they are now totally dead to all feeling. The Declaration of Russia and the movement of all the maritime powers of Europe, has not created, that I can perceive, a single emotion either in the ministry or opposition, therefore we have nothing to do but to beat them into their senses. If they have, or do make any overtures of Peace now it will most probably be with a design of dilaying and retarding the operations and plans of France and Spain ’till the Season is too far advanced to effectuate anything decisive this Campaign but I trust that our Friends have too much Sagacity to be duped by such bunglers as the B. Ministry. The conduct of Spain has arisen from various causes, which have been very evident to those that have attentively observ’d the business; but there is no occasion now for entering into those particulars; however as I am well satisfied that every material point has been thoroughly digested long since, there can be no great field for negotiation now at Madrid on either side. It is said that the British Cabinet in pursuance of their darling system of Coercion, have resolv’d in the Cabinet not to yeild to the claim of the Irish People to a Free Constitution. As Clinton was not heard of in the W. I. the beginning of March, nor in Virga., ’tis probable that the greatest part of his fleet has arriv’d, at their destination at Tybée and that we shall hear of another attack on Chas. Town. 5 of his fleet, as far as I know, have only been accounted for, 1 driven to Engd. 2 to the W. Indias, 1 founder’d off Bermudas and 1 carried into Chas. Town.
    